UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1437



THANH HOAI, as an individual, as the owner of
an enterprise engaged in Interstate and
foreign   commerce,  as   a  member   of  the
Vietnamese speaking community in America, on
behalf of himself and others similarly
situated,

                                            Plaintiff - Appellant,

          and


DAI CHUNG NEWS MEDIA, INCORPORATED,

                                                        Plaintiff,

          versus


THI NGO HIEN; NGOC NGO HUNG, VIETNAMESE PUBLIC
RADIO, INCORPORATED; COMMITTEE FOR RELIGIOUS
FREEDOM IN VIETNAM, INCORPORATED; HONG THAI
NGUYEN; THANG DINH NGUYEN; BOAT PEOPLE S.O.S.,
INCORPORATED; NGHI HOANG TRAN; LE PHAI,
INCORPORATED, dba Le Phai Newspaper; JOHN DOE
#1, Whose real name is presently unknown, but
who, under the pen name Le Minh Ngoc, writes
in the Le Phai weekly newspaper articles that
defame the plaintiffs and cast the plaintiffs
in a false light that are then broadcast on
the programs of defendant VPR; JOHN DOE #2,
Whose real name is presently unknown, but who,
under the pen name Le Tam, writes and
publishes    articles     on    the    website
internetyahoot/thaoluan    that   defame   the
plaintiffs and cast them in a false light that
are then broadcast on defendant VPR’s program;
JOHN DOE #3, Whose real name is presently
unknown, but who broadcasts and hosts on VPR
programs under the broadcast name of Huy Duc
matter the (sic) defames the plaintiffs and
casts them in false light in manner to stire
(sic) up members of audience and threats
include violence; JOHN DOE #4, Whose real name
is presently unknown, but who broadcasts and
hosts on VPR programs under the name Hoang Lan
matter that defames plaintiffs and casts them
in false light in manner to stir up audience
and threaten plaintiffs to include violence;
JOHN DOE #5, Whose real name is presently
unknown, but who broadcasts and hosts on VPR
programs under the name of Le Thi matter that
defames plaintiffs and casts them in false
light in manner to stir up audience and
threaten plaintiffs to include violence; JOHN
DOE #6, Whose real name is presently unknown,
but who broadcasts and hosts on VPR programs
under the name of Thanh Tin matter that
defames plaintiffs and casts them in false
light in manner to stir up audience and
threaten plaintiffs to include violence; JOHN
DOE #7, Whose real name is presently unknown,
but who broadcasts and hosts on VPR programs
under the name of Hong Hanh matter that
defames plaintiffs and casts them in false
light in manner to stir up audience and
threaten plaintiffs to include violence;
REGISTERED    AGENT   BOAT   PEOPLE    S.O.S.,
INCORPORATED,


                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(8:05-cv-03420-AW)


Submitted:   November 30, 2007           Decided:    January 7, 2008


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                                 - 2 -
John David Hemenway, Washington, D.C., for Appellant.      Due Hau
Tran, Washington, D.C.; Hong Thai Nguyen, NGUYEN & ASSOCIATES, LLC,
Columbia, Maryland; Joseph Daniel Gallagher, William David Day,
GILL, SIPPEL & GALLAGHER, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 3 -
PER CURIAM:

            Thanh   Hoai   appeals    from    the   district   court’s   order

dismissing his civil complaint, which asserted claims under the

Federal Racketeer Influenced Corrupt Organization Act, 18 U.S.C.

§ 1964(c) (2000), as well as claims of “false light,” defamation,

malicious prosecution, and conspiracy to commit each of these.              We

have     reviewed   the    record    and     find   no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.    Hoai v. Hien, No. 8:05-cv-03420-AW (D. Md. Mar. 28, 2007).

Hoai also asserts that the district court should have transferred

his state law claims to the state court to avoid having the statute

of limitations expire as to these claims.           We find that transfer of

such claims was not necessary.             See 28 U.S.C. § 1367(d) (2000)

(tolling limitation period for claim asserted under supplemental

jurisdiction while case is pending in federal court and for a

period of thirty days after dismissal under § 1367).             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      AFFIRMED




                                     - 4 -